United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2375
                      ___________________________

          Jaysen McCleary; Bela Animal Legal Defense and Rescue

                    lllllllllllllllllllllPlaintiffs - Appellants

                                        v.

  City of Des Moines; Scott Sanders; Jeffrey Lester; Katharine Massier; Dana
Wingert; James Butler; Ryan Mann; Doe, Officer; Thomas Starbuck; Linda Lane;
                          Ann Morgan; Jeff Morgan

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                           Submitted: July 5, 2018
                            Filed: July 11, 2018
                               [Unpublished]
                               ____________

Before WOLLMAN, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
        Plaintiffs Jaysen McCleary and Bela Animal Legal Defense and Rescue appeal
after the district court1 entered a post-remand order denying their requests for default
judgment and for sanctions. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

        This court concludes that the district court did not abuse its discretion in
denying plaintiffs’ request for default judgment. See Weitz Co. LLC v. MacKenzie
House, LLC, 665 F.3d 970, 977 (8th Cir. 2012) (standard of review); Spirtas Co. v.
Nautilus Ins. Co., 715 F.3d 667, 670-71 (8th Cir. 2013) (noting that this court may
affirm on any basis supported by record); Johnson v. Dayton Elec. Mfg. Co., 140 F.3d
781, 784 (8th Cir. 1998) (setting forth factors court considers in determining whether
to set aside entry of default). The district court did not abuse its discretion in denying
plaintiffs’ request for sanctions. See Exec. Air Taxi Corp. v. City of Bismarck, 518
F.3d 562, 570-71 (8th Cir. 2008) (standard of review).

      The judgment is affirmed.
                     ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                           -2-